Citation Nr: 0817713	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of Dependency Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter (T.A.), and two friends (B.H. and 
B.H.)



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1962 to November 1974.  He died in August 1999.  The 
appellant is seeking status as his surviving spouse.  She 
appealed to the Board of Veterans' Appeals (Board) from a 
March 2000 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  Atlanta, Georgia.  

In November 2005 and November 2007, the Board remanded the 
claim for additional development.  In March 2008, the 
appellant testified at a hearing at the RO before the 
undersigned.  A transcript of the proceeding is of record.  
At the hearing she submitted additional evidence and waived 
initial consideration of this evidence by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).


FINDING OF FACT

The preponderance of the evidence does not show the veteran 
held himself out as married or intended to be in a common law 
marriage with the appellant prior to his death.   

CONCLUSION OF LAW

The appellant is not the surviving spouse of the veteran and 
therefore, there is no legal basis for the claim for DIC 
benefits.  38 U.S.C.A. § 103 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.205 (2007).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Per the Board's November 2005 remand directives, the 
appellant was sent a VCAA notice letter in January 2006.  The 
letter provided her with notice of the evidence necessary to 
substantiate a claim for DIC benefits and to qualify as a 
surviving spouse.  The letter also provided notice of the 
evidence VA would assist her in obtaining, and the evidence 
it was expected that she would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, 
the letter specifically requested that she submit any 
evidence in her possession pertaining to her claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, notice 
was provided after the initial decision.  This timing 
deficiency was cured by readjudication of the claim in the 
June 2007 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing the appellant's claim, VA obtained the 
veteran's VA treatment records and a copy of his death 
certificate.  The appellant submitted numerous lay 
statements, receipts, cancelled checks, a lease, and various 
correspondence to substantiate her claim.  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Law

The term 'surviving spouse' is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death; and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and 
(3) who has not remarried.  38 U.S.C.A. § 101(3) (West 2002); 
38 C.F.R. § 3.50 (2006).  For VA compensation purposes, the 
term 'marriage' means a marriage valid under the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).   
 
In jurisdictions where marriages other than by ceremony are 
recognized, the existence of a marriage may be established by 
the certified statement of one or both of the parties as to 
the facts of the alleged marriage.  This evidence should be 
supported by certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship between the parties to the alleged marriage, 
including the periods of cohabitation, places of residence, 
whether the parties held themselves out as married, and 
whether they were generally accepted as such in the 
communities in which they lived.  38 C.F.R. § 3.205(a)(6).   

In the November 2005 remand, the Board directed the agency of 
original jurisdiction to readjudicate the claim and to issue 
an SSOC summarizing the pertinent legal authority (including 
the pertinent state law relied on in determining the status 
of her claim of a common law marriage).  The Board referred 
to Georgia state statutes and the fact that the RO did not 
assess whether the appellant had satisfied the specific 
requirements under Georgia law to substantiate a common law 
marriage.  In June 2007, the Appeals Management Center (AMC) 
issued an SSOC denying her claim of a common law marriage and 
cited Georgia state law in making this determination.  

The right to DIC benefits accrued at the time of the 
veteran's death.  Although he died in Georgia, the death 
certificate and other evidence indicates the veteran and the 
appellant resided in South Carolina.  Therefore, the marital 
laws of South Carolina apply to this case rather than the 
laws of Georgia.  

Unfortunately, the Board and the AMC erred in applying 
Georgia law to this case.  A procedural or substantive error 
is prejudicial when the error affects a substantial right 
that a statutory or regulatory provision was designed to 
protect.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).   Such an error affects the essential fairness of the 
adjudication.  Id.; see Parker v. Brown, 
9 Vet. App. 476 (1996); see also Intercargo Ins. Co. v. 
United States, 83 F.3d 391 (Fed.Cir.1996).  Accordingly, if 
the error does not affect the "essential fairness" of the 
adjudication by preventing the appellant meaningful 
participation in the adjudication of the claim, then it is 
not prejudicial.  McDonough, supra Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006). 
 
Here, the evidence required to establish the existence of a 
common law marriage under the laws of Georgia and South 
Carolina is virtually identical.  Both states require that 
the parties enter into an agreement to be married and live as 
man and wife.  Georgia law requires that the parties agree to 
live together as man and wife and consummate the agreement.  
GA. CODE ANN. § 19-3-1.1 (2007); citing Franklin v. Franklin, 
253 Ga. App. 147, 558 S.E.2d 738 (2002).  As will be 
discussed below, South Carolina law does not require 
cohabitation, but evidence of cohabitation is considered 
circumstantial evidence of the parties' intent to live as a 
married couple.  In this case, the appellant submitted 
numerous lay statements supporting her contention that she 
lived with the veteran for many years before his death and 
many people in the community viewed them as married.  This 
evidence, while ultimately unsuccessful in proving the 
veteran's intent, supports the existence of a common law 
marriage in either Georgia or South Carolina.  Therefore, she 
had a meaningful opportunity to participate and was not 
prejudiced by the application of Georgia law instead of South 
Carolina law.  In other words, this error did not affect the 
essential fairness of the adjudication.  Overton v. 
Nicholson, 20 Vet. App. 427, 442-443 (2006).

Under South Carolina law, a common-law marriage is formed 
when two parties contract to be married.  Callen v. Callen, 
365 S.C. 618, 624, 620 S.E.2d 59, 62 (2005), citing Johnson 
v. Johnson, 235 S.C. 542, 550, 112 S.E.2d 647, 651 (1960).  
"The fact finder is to look for mutual assent:  the intent 
of each party to be married to the other and a mutual 
understanding of each party's intent."  Id.   
 
The party claiming a common law marriage must prove the same 
by the preponderance of the evidence.  Kirby v. Kirby, 270 
S.C. 137, 140, 241 S.E.2d 415, 416 (1978), citing Ex Parte 
Blizzard, 185 S.C. 131, 193 S.E. 633 (1937).  The difference 
between marriage and cohabitation rests on the intent of the 
parties.  Id.  

The existence of a common law marriage frequently is proved 
by circumstantial evidence.  Barker v. Baker, 330 S.C. 361, 
368, 499 S.E.2d 503, 507 (1998).  This evidence typically 
includes establishing that the parties have lived together 
for an extended period of time and have publicly held 
themselves out as husband and wife.  Id, citing Kirby, 270 
S.C. at 142, 241 S.E.2d at 417.  If a party claiming a common 
law marriage presents proof of apparent matrimonial 
cohabitation and long-term social acceptance of the couple as 
married, a presumption arises that the couple entered into a 
common law marriage, notwithstanding the absence of proof of 
an express agreement to enter into a common law marriage.  
Id.  The presumption, however, in no way lessens the 
claimant's burden of proving a common law marriage by the 
preponderance of the evidence.  Id.   

Furthermore, a lack of intent to be married overrides the 
presumption of marriage that arises from cohabitation and 
reputation.  Callen, 365 S.C. at 63, 620 S.E.2d at 626.  
"South Carolina does not impose marriage upon a couple 
merely because they intend to be together forever."  Id., 
citing Jennings v. Hurt, 160 A.D.2d, 554 N.Y.S.2d 220 (1990).  
A party must at know that his actions will render him married 
as the word is commonly understood.  Id.  If a party does not 
comprehend that his intentions and actions will bind him into 
a legally binding marital relationship, he lacks intent to be 
married.  Id.  

Legal Analysis

The appellant alleges that she and the veteran lived together 
as man and wife from 1990 until his death in August 1999.  

As an initial matter, the Board notes no impediment to their 
marriage.  The record shows that the veteran was divorced and 
free to marry in August 1989 and that the appellant was 
divorced and free to marry in November 1984.  

There is some discrepancy in the record as to whether the 
veteran and the appellant lived together continuously from 
1990 to 1999.  The veteran's VA treatment records do not 
indicate he acknowledged having a girlfriend until January 
1992.  In a July 1992 letter, his son said that his father 
was without a place to live.  At a July 1992 hearing at the 
RO, the veteran testified under oath that he was homeless.  
He mentioned that a lady took him in because it was cold and 
her boyfriend pulled a knife on him.  He also said that the 
"lady friend" might give him an outbuilding on her property 
to live in.  At a July 1993 VA examination, however, he said 
he had been living with his girlfriend for the past two 
years.  In a November 1993 letter to Senator Nunn, his listed 
home address and telephone number were the same as the 
appellant's during that time period.  

An October 1995 private medical record indicates the veteran 
said he was living with his girlfriend.  In a May 1996 
statement to VA, he said he was homeless, but listed a 
telephone number that was the same as the appellant's during 
that time period.  The report of a February 1998 VA Discharge 
Summary indicates he said he was divorced with 5 children and 
lived alone.  The death certificate reflects that he was 
divorced.  A claim for VA burial benefits was filed by and 
awarded to the veteran's daughter who paid the funeral 
expenses.

The appellant submitted evidence showing the veteran helped 
her with a legal issue relating to an overpayment of proceeds 
from a Federal Employees Group Life Insurance policy.  In 
response to a September 1998 decision by the Merit Systems 
Protection Board denying the appellant's request for a waiver 
of the overpayment, the veteran said that his physical 
residence was in Athens, Georgia, rather than with the 
appellant in Belvedere, South Carolina.  He said he only 
stayed with the appellant on occasion and did not contribute 
to her household expenses.

Despite the veteran's various statements that he was homeless 
or lived alone, the appellant has provided credible evidence 
showing that they primarily lived together from 1991 to 1999.  
She submitted a copy of a lease for an apartment in 
Belvedere, South Carolina, which had both her and the 
veteran's names listed as tenants.  The lease was from 
September 1997 to September 1998.  An affidavit from her 
landlord's bookkeeper in Belvedere states that the veteran 
and the appellant were joint tenants.  She also submitted 
copies of receipts showing the veteran paid rent to the 
landlord for the apartment.  

In addition, the appellant submitted evidence showing that 
some people in the community viewed her and the veteran as a 
married couple.  At the March 2008 hearing, a friend and his 
son testified that they visited the couple on occasion at 
their house and believed they lived as man and wife.  The 
appellant's daughter also testified that she had a 
conversation with the veteran before he died in which he 
expressed his love for the appellant and his desire to take 
care of her.  The daughter interpreted this conversation as 
the veteran asking for her permission to marry the appellant.  
The appellant's mother considered the couple as husband and 
wife and the appellant's lawyer also believed they were 
husband and wife.  The appellant also submitted copies of 
envelopes from two sources that were addressed to both her 
and the veteran using the same last name.  

In a March 2006 statement, a friend (C.G.) said that the 
veteran lived with the appellant since 1988 and that he 
always believed they were legally married.  In a May 2006 
statement, a friend (D.W.) said that the appellant told him 
that she and the veteran were married.  In a May 2006 letter, 
Dr. Lewis (the appellant's therapist) stated that he helped 
the appellant deal with the grief of losing her husband, the 
veteran.  In a June 2006 statement, the appellant's sister 
(J.W.) said the veteran told her that he had asked the 
appellant to marry him on several occasions but could not 
persuade her.  Her sister also said the veteran loved the 
appellant and that the couple had purchased two vehicles 
together and were considering purchasing a home together.  
Her sister said they were like any other married couple 
without the legal paper.  In a June 2006 statement from the 
appellant's pastor, he said the veteran and the appellant 
attended church as a couple.   In another statement with an 
illegible signature, the individual said the veteran loved 
the appellant as a husband.  In another statement, an 
individual (E.R.) said that the veteran and the appellant 
were believed to be husband and wife in the community.  The 
appellant's daughter (S. L.) also submitted a statement 
stating that the appellant and the veteran were generally 
known and considered husband and wife.  

On the other hand, the appellant submitted an affidavit from 
her landlord's bookkeeper (L.S.) that indicates the couple 
were joint tenants and were not generally known as husband 
and wife.  It was also stated that the appellant was 
generally known by her maiden name.  As a whole, however, the 
lay statements submitted by the appellant generally show that 
the appellant and veteran were believed to be husband and 
wife by some people in the community.

The appellant has provided credible evidence that she and the 
veteran lived together and were believed to be husband and 
wife by some people in her community.  Under these 
circumstances, according to South Carolina law, a presumption 
arises that the couple entered into a common law marriage.  
Evidence of a lack of intent to live as a married couple, 
however, overrides the presumption that arises from 
cohabitation and reputation.  Despite the appellant's 
contention that she intended to live as man and wife with the 
veteran, the evidence does not indicate that the veteran had 
this same intent.  

VA treatment records indicate the veteran referred to the 
appellant as his "lady friend" or his "girlfriend," but 
not his wife.  He did not claim her as a dependent for 
purposes of VA compensation.  On his June 1990 Financial 
Status Report, he did not list her income or indicate he had 
a spouse.  He mentioned living with a girlfriend in 1993 and 
1995, but in 1998 he said he lived alone.  His VA profile 
lists his next as kin as his daughter and son.  He did not 
refer to or mention having a spouse or present himself as 
being married.  

Furthermore, in response to the September 1998 decision by 
the Merit Systems Protection Board, the veteran said that he 
did not live with the appellant and did not significantly 
contribute to her household expenses.  In an August 1997 
statement, the veteran referred to the appellant as a 
"friend."  

The evidence supports that the veteran and the appellant were 
involved in longstanding relationship.  Statements from 
friends and family members indicate they loved each other.  
This notwithstanding, the veteran's own statements disavowed 
a marital relationship with the appellant.  In fact, for 
whatever reason, he denied that they lived together during 
the years leading up to his death.  The veteran's own 
statements are more probative of his intent than the 
statements of others.  This evidence indicates he did not 
intend to establish a common law marriage with the appellant.  
This lack of intent overrides the presumption of a common law 
marriage created by cohabitation and reputation.  It is not 
sufficient that the appellant had the intent to live as 
husband and wife, the intent must have been mutual.  And 
here, the veteran's own statements prior to his death show 
that this was not his intent.

For these reasons, entitlement to recognition as a surviving 
spouse must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the appellant's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to recognition as a surviving spouse of the 
veteran for purposes of DIC benefits is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


